Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 1 of 11   PageID #: 8




                               Exhibit A
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 2 of 11                 PageID #: 9




  KELLEY & WILKINS
  A Limited Liability Company
                                                                             Electronically Filed
  MATSON KELLEY                8129                                          SECOND CIRCUIT
  ALEX WILKINS                10276                                          2CCV-XX-XXXXXXX
  Wailuku Executive Center
  24 N. Church Street, Suite 312                                             04-MAY-2020
  Wailuku, Hawaii 96793                                                      02:18 PM
  Telephone: (808) 244-4994
  Facsimile: (800) 948-7344

  Attorneys for Plaintiffs
  JAMES R. IRWIN and
  SHELLI IRWIN

                      IN THE CIRCUIT COURT OF THE SECOND CIRCUIT

                                      STATE OF HAWAII

  JAMES R. IRWIN; SHELLI IRWIN,       ) CIVIL NO.
                                      ) (OTHER NON-VEHICLE TORT)
                 Plaintiffs,          )
                                      ) COMPLAINT; SUMMONS
           vs.                        )
                                      )
  BRE ICONIC GWR OWNER LLC dba        )
  GRAND WAILEA; WALDORF=ASTORIA )
  MANAGEMENT LLC, a foreign limited   )
  liability company; JANE DOE 1; DOE  )
                                      )
  CORPORATIONS 1-5; DOE ENTITIES 1-5;
                                      )
  JOHN DOES 1-10; JANE DOES 2-10,     )
                                      )
                 Defendants.          )
                                      )
                                      )
                                      )

                                        COMPLAINT

         COME NOW Plaintiffs JAMES R. IRWIN and SHELLI IRWIN, by and through their

  counsel, the Law Offices of Kelley & Wilkins, LLC, and hereby submit the following Complaint

  against Defendants BRE ICONIC GWR OWNER LLC dba GRAND WAILEA,

  WALDORF=ASTORIA MANAGEMENT LLC, a foreign limited liability company, JANE

  DOE 1, DOE CORPORATIONS 1-5, DOE ENTITIES 1-5, JOHN DOES 1-10, JANE DOES 2-
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 3 of 11                          PageID #: 10




  10 (collectively, “Defendants”), and hereby submit the following Complaint against the above-

  named Defendants, and complain and allege as follows:

                        PARTIES AND JURISDICTIONAL ALLEGATIONS

          1.     This lawsuit seeks compensation for the serious personal injuries and financial

  losses suffered by Plaintiffs JAMES R. IRWIN (“Mr. Irwin” or “Plaintiff”) and SHELLI IRWIN

  (“Mrs. Irwin”) as a result of the fall that occurred at Defendants’ premises.

          2.     At all times relevant herein, Plaintiffs JAMES R.IRWIN and SHELLI IRWIN

  (collectively, “Plaintiffs”) were residents of the State of Oregon visiting the County of Maui,

  State of Hawaii.

          3.     At all times relevant herein, Defendant BRE ICONIC GWR OWNER LLC, a

  foreign limited liability company doing business as GRAND WAILEA (“Defendant Grand”),

  was a vacation resort situated and doing business in the County of Maui, State of Hawai'i.

          4.     At all times relevant herein, Defendant WALDORF=ASTORIA

  MANAGEMENT LLC, a foreign limited liability company (“Defendant WAM”), was an entity

  doing business in the County of Maui, State of Hawai'i.

          5.     Plaintiffs have diligently and in good faith attempted to ascertain the names and

  identities of possible Defendants whose identities are presently unknown to Plaintiffs. Such

  attempts include contacting all presently known witnesses to the said occurrence.

          Despite the foregoing, the identity of other defendants, whose conduct may have been a

  substantial factor or a proximate cause of Plaintiff’s damages and losses, remain unknown to

  Plaintiffs.

          Plaintiffs allege, on information and belief, that directly or indirectly, the conduct of other

  Defendants, presently unknown to Plaintiffs, was or may have been a cause of the occurrence

  complained of, and/or the damage or loss thereby sustained by Plaintiffs, as a result of which all

  Defendants, unidentified and identified, may be legally, jointly, and severally liable to Plaintiffs
                                                    2
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 4 of 11                           PageID #: 11




  for said injuries and losses sustained inasmuch as the conduct of each Defendant may have

  coincided and/or concurred with that of each and every other Defendant, named or unnamed.

          6.       At all times relevant herein, Defendants, or any of them, managed, controlled,

  and/or maintained the premises in question which caused Plaintiff’s injuries.

          7.       Plaintiffs are informed and believe that, at all times relevant herein, each of the

  Defendants was acting as the agent, employee, alter ego or joint venturer of the other, and was at

  all times or is otherwise vicariously liable to Plaintiffs.

          8.       Jurisdiction of this Court is sought under Hawaii Revised Statutes (“HRS”) §634-

  35, and venue is proper.

                                      FACTUAL ALLEGATIONS

          9.       At all relevant times, Defendants were responsible for the management, planning,

  construction, supervision, ownership, leasing, installation, inspection, control, operation, repair

  and/or maintenance of the grounds, walkways, lighting, bridges and stairs located on

  Defendants’ premises at the Grand Wailea Resort, located at 3850 Wailea Alanui Drive, Kihei,

  HI (“Resort”).

          10.      At all times relevant to this action, Defendants, and their agents and employees,

  negligently acted or failed to act when planning, constructing, supervising, owning, leasing,

  installing, inspecting, operating, repairing and/or maintaining of the grounds, walkways, lighting,

  bridges and stairs of the Resort where Mr. Irwin fell..

          11.      On or about May 6, 2018, Mr. Irwin was walking back to his guest room, with his

  wife and friends, after having dinner at a restaurant all located onsite at Defendants’ Resort.

  Due to purported maintenance, the route from the restaurant back to Mr. Irwin’s room was

  limited and required him to cross over a pedestrian bridge that spanned a water feature. As Mr.

  Irwin started down the steps of the pedestrian bridge, he encountered low light conditions

                                                     3
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 5 of 11                          PageID #: 12




  coupled with a stair tread that lacked dimensional uniformity causing Mr. Irwin to fall and suffer

  serious injury. Plaintiff was unaware of the lack of uniformity of the stairs, compounded by the

  low light conditions, at any time prior to his fall.

          12.     Defendants, and each of them, knew or reasonably should have known of said

  dangerous condition and/or unreasonable risk of harm posed by the non-uniform steps and low

  lighting; however, Defendants failed to remedy said condition or warn foreseeable users against

  it.

          13.     As a proximate result thereof, Plaintiff fell, causing severe injuries as further

  alleged hereafter.

                                              Count I – Negligence

          14.     Plaintiffs restate the allegations of Paragraph 1 through 13 and incorporate those

  paragraphs by reference.

          15.     On or about May 6, 2018, Mr. Irwin was a guest, patron and/or invitee of

  Defendants.

          16.     On said date, Mr. Irwin was walking back to his guest room, with his wife and

  friends, after having dinner at an on-site restaurant when he fell while descending a pedestrian

  bridge in low light conditions, resulting in severe injuries. Said incident was caused by

  Defendants’ failure to properly manage, plan, construct, supervise, install, inspect, control,

  operate, repair and/or maintain the subject pedestrian bridge, including the lack of dimensional

  uniformity of the steps.

          17.     Mr. Irwin suffered long-term and permanent injuries due to the accident at

  Defendants’ Resort.

          18.     At all times relevant herein, Defendants had a duty to prevent exposing guests at

  the Resort to unreasonable risks of harm.

                                                     4
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 6 of 11                        PageID #: 13




         19.     Defendants knew, or in the exercise of reasonable care should have known, that

  the dimly lit pedestrian bridge with non-uniform steps posed an unreasonable risk of harm to

  guests at the Resort.

         20.     Defendants breached their duty by failing to mitigate the unreasonable risk of

  harm, or warning guests, including Plaintiff, against it.

         21.     As a result of her husband’s fall, Ms. Irwin has suffered the loss of marital

  consortium and is, therefore, entitled to an award of general and such other damages as are

  proved at trial against said Defendants.

         22.     The conduct of Defendants, or any of them, was negligent including but not

  limited to:

         A.      Designing, constructing, maintaining, managing, repairing, owning, operating,

                 possessing, controlling, and entrusting the Resort and other permanent and

                 temporary appurtenances thereto, and causing and allowing a dangerous,

                 defective, hazardous and unsafe condition to exist;

         B.      Failing to have, maintain and provide a reasonably safe path at the Resort for use

                 by their guests, public and pedestrians;

         C.      Failing to properly instruct others regarding the Resort and its use, maintenance,

                 care and operation;

         D.      Failing to warn, advise, guard and protect users, guests and pedestrians, regarding

                 the Resort;

         E.      Failing to take appropriate action after having actual and/or constructive notice

                 that the Resort and its adjoining area and its permanent and temporary

                 appurtenances were unsafe, dangerous, hazardous, defective, and a concealed

                 trap;

                                                    5
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 7 of 11                         PageID #: 14




         F.      Conducting themselves with reference to the Resort and Plaintiffs so as to create a

                 substantial unreasonable risk of injury to persons using the Resort;

         G.      Creating a dangerous and unsafe condition by allowing the subject pedestrian

                 bridge to have steps without dimensional uniformity, especially in low light

                 conditions, thereby creating the dangerous area of the pathway to persons using

                 the Resort;

         H.      Failing to properly repair the Resort, including but not limited to, posting warning

                 signage, increasing lighting and/or other remedies, rather than properly repairing

                 or replacing the entire subject pedestrian bridge; and

         I.      Such other acts and/or omissions as may be discovered.

         23.     As the result of the wrongs alleged above, and the severe injuries sustained by Mr.

  Irwin due to those wrongs, the normal family relations between Mr. Irwin and his family have

  been severely impaired, including the loss of consortium sustained by Mrs. Irwin.

         24.     At all relevant times, Defendants managed, controlled, operated, and/or

  maintained the subject pedestrian bridge and the surrounding area where Mr. Irwin’s injury

  occurred; Defendants were responsible for inspection, repair, upkeep, construction, design and

  maintaining the premises to ensure that such area was safe for patrons. The maintenance and

  inspection of the premises was the duty of Defendants.

         25.     Defendants had knowledge of and/or notice, actual or constructive, of the

  unreasonable and/or unsafe condition(s) created by the subject pedestrian bridge, and failed to

  properly maintain, inspect, repair, monitor, or supervise the premises and/or warn users,

  including but not limited to Plaintiff, of the unsafe condition of the premises, and further failed to

  eliminate, alert or correct said danger and/or hazard.



                                                    6
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 8 of 11                         PageID #: 15




         26.     Specifically, the steps of the subject pedestrian bridge lacked dimensional

  uniformity with tolerances between the steps exceeding accepted standards, which exceed

  reasonable, expected and proper tolerances/variances.

         27.     Defendants were jointly responsible to eliminate and/or warn of any unreasonably

  dangerous and/or unsafe condition(s) in the subject premises.

         28.     Defendants are vicariously liable for the negligence of their employees, agents

  and/or authorized representatives acting within the course and scope of their employment under

  the doctrine of respondent superior.

         29.     Defendants failed to adequately protect from injury persons who could reasonably

  be foreseen to be at Defendants’ Resort.

         30.     The actions of Defendants, individually and in concert, as alleged herein, were

  negligent and subject to joint and severable liability.

         31.     The negligence of Defendants were each a substantial factor in causing the

  injuries and losses sustained by Plaintiffs. Such injuries and losses include, but are not limited

  to, loss of mobility, loss of income, loss of enjoyment of life, pain and suffering and loss of

  consortium.

         32.     As a result of his injuries and the resulting complications, Mr. Irwin was unable to

  work for a protracted period time, including time he was hospitalized, in a rehabilitation facility

  or rehabilitating at home, resulting in Mr. Irwin and his business suffering significant loss of

  income, earnings and revenue , in an amount which will be proven at trial;




                                                    7
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 9 of 11                           PageID #: 16




          33.   As a result of his injuries and the resulting complications, Mr. Irwin incurred

  reasonable and necessary medical expenses in an amount which will be proven at trial;

          34.   As a result of his injuries and the resulting complications, Mr. Irwin needed to

  retain contractors to finish necessary work on his family home which he had intended to

  complete;

          35.   As a result of his injuries and the resulting complications, Mr. Irwin incurred

  general damages in an amount which will be proven at trial;

          36.   Further, Mrs. Irwin has incurred loss of consortium in an amount which will be

  proven at trial.

          37. As a direct, proximate and/or legal cause of Defendants' negligence, or that of any of

  them, Mr. Irwin has sustained permanent and severe physical injury, emotional distress of a

  continuing nature, diminution of enjoyment of life, medical expenses, diminution of earning

  capacity and other damages all in excess of the jurisdictional limit of this Court as well as such

  other damages as shall be proved at the time of trial.

                                        Count II - Premises Liability

          38.        Plaintiffs restate the allegations of Paragraph 1 through 37 and incorporate those

  paragraphs by reference.

          39.        Defendants and each of them owned, occupied, maintained, controlled and/or

  managed the Resort.

          40.        Defendants and each of them had a duty to eliminate, prevent or warn of any

  unreasonable risk of harm existing on the property.

          41.        Defendants and each of them breached their duty to eliminate, prevent or warn of

  the unreasonable risk of harm presented by the subject pedestrian bridge.



                                                      8
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 10 of 11                           PageID #:
                                     17



         42.     Defendants and each of their negligence includes, but is not limited to, their

  failure to control, test, maintain, supervise, repair, inspect or warn about the unreasonable risk of

  harm upon its premises.

         43.     Defendants and each of their negligence is the direct and legal cause of Plaintiff’s

  injuries and resulting damages.

         44.     As a direct, proximate and/or legal cause of Defendants' negligence, or that of any

  of them, Mr. Irwin has sustained permanent and severe physical injury, emotional distress of a

  continuing nature, diminution of enjoyment of life, medical expenses, diminution of earning

  capacity and other damages all in excess of the jurisdictional limit of this Court as well as such

  other damages as shall be proved at the time of trial.

          Count III - Liability of Defendants for Negligent Infliction of Emotional Distress

         45.     Plaintiffs restate the allegations of Paragraphs 1 through 44 and incorporates those

  paragraphs by reference.

         46.     Defendants and each of them, and/or their agents and/or employees, had a duty of

  care to Plaintiff to protect him from any hazards on the property, which they knew or should

  have known presented an unreasonable risk of harm.

         47.     Defendants and each of them, and/or their agents and/or employees negligently

  breached this duty to Plaintiff and the injuries he sustained were directly and proximately caused

  by the negligence of Defendants.

         48.     As a result of the conduct of Defendants and each of them, Plaintiffs sustained

  emotional distress, and will continue to experience emotional distress in the future.

         49.     The conduct of Defendants and each of them was the direct and proximate cause

  of Plaintiffs’ emotional distress, including mental worry, anxiety, anguish, suffering and grief,

  and all other damages to which Plaintiffs are entitled.

                                                    9
Case 1:21-cv-00169-ACK-WRP Document 1-1 Filed 04/01/21 Page 11 of 11                      PageID #:
                                     18



         WHEREFORE, upon a trial hereof, Plaintiffs request a judgment in their favor and

  against Defendants, jointly and severally, for special damages and general damages as described

  above and shall be proven, together with prejudgment and post-judgment interest, attorneys’ fees

  and costs, and for such other relief as may be deemed appropriate pursuant to Rule 54 of the

  Hawaii Rules of Civil Procedure.

         DATED: Wailuku, Maui, Hawai'i, May 4, 2020.

                                                      /s/ Matson Kelley______________
                                                      MATSON KELLEY
                                                      ALEX WILKINS
                                                      Attorneys for Plaintiffs
                                                      JAMES R. IRWIN and
                                                      SHELLI IRWIN




                                                 10
